Citation Nr: 1340104	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-34 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of overpayment of widow's pension benefits in the calculated amount of $20,242.75.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active duty, reportedly from June 1986 to November 1992.  The case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO); the decision denied the appellant's request for waiver of recovery of the overpayment at issue in this case.

The appellant originally requested an opportunity to testify at a Board hearing in her October 2007 substantive appeal.  However, the appellant expressly withdrew this request in a signed statement received in August 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, the appellant was awarded VA pension benefits, on the basis of a death pension award following the death of the Veteran (the appellant's husband),  by a March 2000 RO determination.  The March 2000 letter notifying the appellant of her award of pension informed her: "Your pension rate depends on your income and the number of your dependents."  The March 2000 letter expressly and specifically informed her that her pension rate had been determined with the understanding that from April 1, 2000, the appellant and her daughter had no income from earnings, from Social Security, from retirement, or from any other sources.  The appellant was clearly advised that she "should tell us right away" if her income changes, and she was clearly and specifically advised: "If you and your daughter receive social security benefits in the future, you should send us a copy of your original social security award letter showing the amount of all benefits."  This information was reiterated in the attached VA Form 21-8767; the appellant was informed that an overpayment might be created if she did not promptly advise VA of an income change.

A September 2006 letter to the appellant (documented in Virtual VA) initially notified her that VA had received information from the Social Security Administration (SSA) showing that she had been receiving SSA benefits, and that this information was inconsistent with her own reports to VA.  This letter also notified her that it was proposed that her VA benefit payments be reduced effective August 1, 2004 and this adjustment would result in an overpayment.  Later the same month, the appellant submitted to VA a signed form (documented in Virtual VA) acknowledging that her SSA benefits were as reported by SSA, and requesting immediate action to adjust her VA pension accordingly.  In a November 2006 letter from the agency of original jurisdiction (AOJ) to the appellant (documented in Virtual VA), she was advised that her VA pension benefits were reduced effective August 1, 2004 (with details consistent with the September 2006 proposal of the action), and that shortly she would be further advised of the amount of overpayment, and how she could repay it.  A letter advising the appellant of the amount of overpayment and how she could repay the debt (the demand letter) was mailed in November 2006 (documented in Virtual VA).

In December 2006, the appellant submitted a Financial Status Report (FSR) showing (as most reasonably interpreted, despite some confusion in the appellant's use of some of the worksheet boxes) $771 income from Social Security with total deductions of $0 resulting in a net monthly income of $771 and monthly expenses of $1,716.38.  She reported monthly rent or mortgage of $995, $130 for food, $214.94 for utilities and heat, $219.89 for cable and phone service, $47 for car insurance.  She reported $110 per month in payments on installment contracts and other debts, which was detailed to feature $25,393.26 in primarily credit card debts.  She reported a single asset: a car valued at $1,000.

In her December 2006 statement, the appellant requested waiver of the debt and asked for consideration of her assertions that she had "not attempted to defraud" VA, that she had "acted in good faith and ... not misrepresented the facts," that "[r]epayment of the debt would create a financial hardship," and that she has "a sixteen year old daughter....  She has various school fees and other needs of a teenager."  In her October 2007 substantive appeal, the appellant stated that she "did not understand that 'income' included Social Security benefits," again discussed that her daughter was a dependent and in high school with "many school and personal fees and expenses," and that due to the reduced pension benefits she "had to move to a smaller apartment [and was] having difficulty paying my regular monthly living expenses."  She stated that "repayment of any debt to VA will create a great financial hardship."

The Board notes that VA received a copy of notification from SSA in November 2006 (documented in Virtual VA) showing that the appellant ceased to be entitled to SSA benefits when her dependent daughter reached the age of 16 years.  At that time, her VA pension benefits award was adjusted to $799 monthly as compared with the previous rate of $2.91 monthly (the prior rate reflecting offset of the amount of the SSA benefits).  As the VA pension award adjustment essentially offset the termination of the SSA benefits, and as the appellant had reported the SSA benefits as her only income in the December 2006 FSR, the financial impact of the potential repayment of her debt to VA is understood to have remained essentially the same as reflected in the FSR.  Furthermore, it is noteworthy that documentation of record appears to indicate that repayment of the debt through withholding of the VA pension award payments has been underway for some years, including as indicated on an April 2007 Debt Management Center worksheet included in the claims-file.

In cases where there is no fraud, misrepresentation, or bad faith on the claimant's part with respect to the creation of the overpayment at issue (and waiver is not precluded under 38 U.S.C.A. § 5302(c)), VA must determine whether recovery of the indebtedness would be against the standards of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The standard of "equity and good conscience" is to be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The AOJ found there was no fraud, misrepresentation, or bad faith on the appellant's part in the creation of the overpayment, and that there is no statutory bar to waiver of recovery of the overpayment.  In this case, a review of the record shows the AOJ's March 2007 determination essentially accepted that the appellant reported having no employment and no income (aside from SSA benefits for her minor daughter, and these benefits were terminated upon her daughter reaching the age of 16 years in 2006); it appears that the appellant relied entirely upon VA pension benefits involved in this issue.  The AOJ determination found that "[t]he collection of this debt defeats the purpose of the VA benefit you receive," and that "limited or complete lack of income ... may indicate a present undue hardship."  Waiver of recovery was denied, in part, based upon a determination that "the Committee must also consider income potential ....  [and] it does not necessarily follow that you will not be gainfully employed."  The AOJ stated: "Based on the information you provided, and your age, it is reasonable to assume that your present employment situation will improve appreciably in the foreseeable future, and collection would not cause undue hardship."

The Board finds there is no indication from the available record as to how long the appellant has been unemployed or as to her prospects for future employment.  The information of record also contains no detailed financial information from any FSR more recent than December 2006, although a review of the claims-file (and Virtual VA) appears to indicate that the appellant has not reported any change / new source of income (at least through the year 2011).  To resolve this appeal, the Board must make an adequately informed determination with regard to questions of potential undue hardship, to include with consideration of changes in income and/or employment prospects.  The Board's review of the information currently of record leaves a significant lack of clarity as to the details of the appellant's financial and employment status since 2006 (and the reasons for any continued absence of income).  The appellant should be requested to submit additional evidence in support of her appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to submit:

a) An employment history since December 2006, and, if not currently employed, whether she has tried to obtain gainful employment;

b) Identification of the years since 2006 in which she filed a federal income tax return; and

c) An updated Financial Status Report, showing monthly income and monthly expenses, including whether she is receiving benefits from the Social Security Administration.

2.  The RO should obtain an accounting on the current status of the recovery of the debt, to include the amount withheld each month and the current balance of the indebtedness.

3.  After the above development, the RO should readjudicate the claim of waiver of recovery of the debt.  If the waiver sought remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

